Citation Nr: 1706921	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  10-34 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a disability rating in excess of 10 percent for status post right knee surgery for meniscal tear, right knee.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to June 1974, from October 1990 to April 1991 and from October 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This case was previously remanded by the Board in May 2014.  As discussed in more detail below, the Board finds there was not substantial compliance with its remand directives, and that another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims for entitlement to service connection for hypertension, for entitlement to a disability rating in excess of 10 percent for status post right knee surgery for meniscal tear, right knee and entitlement to a TDIU were previously remanded by the Board in May 2014 for specific actions, including the scheduling of VA examinations, and obtaining medical opinions and other relevant evidence.

The Board's May 2014 remand directives specifically stated that the Veteran was to be scheduled for a VA examination for his service-connected status post right knee surgery for meniscal tear, right knee and for a VA examination to determine the nature and etiology of his current hypertension.

A review of the Veteran's electronic file reveals that the RO requested the indicated VA examinations in February 2015.  However, the evidence of record shows that the Veteran failed to report for the examinations.  The email notification of the Veteran's failure to report states that "We do not know if address change has not been made at VAMC."

The Board notes that the electronic file contains two different addresses for the Veteran.  There is no evidence in the electronic file that indicates an attempt has been made to verify the Veteran's correct mailing address.  Additionally, there are no copies of the notification letters sent to the Veteran advising him of the times, dates, and locations of the scheduled VA examinations.  Thus, there is no evidence of record indicating the Veteran was properly notified of the examinations.

The Board concludes that the RO has not substantially complied with the Board's May 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  Upon remand, the RO must determine the Veteran's correct mailing address and provide him with examinations for his claimed hypertension and service-connected right knee disability.  

Additionally, with regard to the Veteran's claim for an increased disability rating for his service connected status post right knee surgery, in a recent decision, Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Veteran's most recent VA knee examination was conducted in November 2012, and did not include Correia compliant testing.  A remand is, therefore, also required in order to obtain an adequate examination and opinion under the current law.

Finally, the Veteran's entitlement to a TDIU is inextricably intertwined with the matter of his entitlement to an increased rating for status post right knee surgery for meniscal tear, right knee, the Board finds that the claim for a TDIU must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  Although previously requested, to date the Veteran has not submitted a completed Veteran's Application for Increased Compensation Based on Unemployability Form (VA Form 21-8940).  Since this case is being returned, the RO should again attempt to have the Veteran complete a VA Form 21-8940.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an application for a TDIU (VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability) and an appropriate VCAA notification letter.  Conduct any development needed to adjudicate the issue of entitlement to a TDIU.

2.  Obtain any VA Medical treatment records dated from January 2016 forward and associate them with the electronic file.  All records/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

3.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his hypertension and his right knee disability.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records.

4.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of his current hypertension.  The electronic file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is related to his active military service, to include a blood pressure reading of 157/100 in November 2005.

The examiner is asked to provide the underlying reasons for any opinion expressed and must address the Veteran's contentions regarding a continuity of symptoms following discharge from service as well as a May 2006 treatment record documenting a blood pressure reading of 120/90.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

5.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected status post right knee surgery for meniscal tear, right knee disability.  The electronic file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.

The examiner's report should fully set forth all current complaints and pertinent physical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected status post right knee surgery for meniscal tear, right knee disability, as well as any neurological and orthopedic manifestations.

a)  The examiner should determine the range of motion of the Veteran's right knee, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

b)  The examiner should state whether there is right knee instability that is best characterized as moderate or severe.

c)  The examiner should assess the impact of the Veteran's service connected right knee disability on his activities of daily living, including his occupational functioning. 

Lastly, the examiner should provide an opinion as to the impact of the Veteran's status post right knee surgery for meniscal tear, right knee disability on his ability to obtain and retain employment.  Thereafter, the examiner should provide an opinion as to the impact of all of the Veteran's service-connected disabilities on his ability to obtain and retain employment.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide and opinion without resort to mere speculation is inadequate unless the examiner provides a rationale for that statement.

6.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  38 C.F.R. § 3.655.  Copies of the notification letters sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the electronic file and must reflect that the letters were sent to his last known address of record.  If he fails to report, the electronic file must indicate whether the notification was returned as undeliverable.

7.  Readjudicate the claims on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




